Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: paragraphs 0015, 0016, 0020, 0022, 0024, 0025, 00260027, 0028 are objected to because of the following informalities:  “jetpipe” should be - -jet pipe- -.  Dictionary.com, Collins Dictinoary, and Oxford Dictionary do not have an entry for the term “jetpipe”, instead these dictionaries have an entry for “jet pipe”.
Appropriate correction is required.

Claim Objections
Claim 1, line 2; claim 5, line 2; claim 7 line 3 (two instances); claim 11, line 4; claim 15, line 2; claim 17, line 3 (two instances) is objected to because of the following informalities:  “jetpipe” should be - -jet pipe- -.  Dictionary.com, Collins Dictinoary, and Oxford Dictionary do not have an entry for the term “jetpipe”, instead these dictionaries have an entry for “jet pipe”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-6, 10, 11-16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belbouche et al (US 4858430 as referenced in OA dated 1/21/2021).

    PNG
    media_image1.png
    303
    779
    media_image1.png
    Greyscale

Annotated Figure 1 of Belbouche et al (US 4858430 as referenced in OA dated 1/21/2021)

Regarding claim 1, Belbouche discloses a thrust reverser (The thrust reverser of Column 1, line 6-9) for an aircraft (Column 1, line 24-32), the thrust reverser comprising: 
a jet pipe (Figure 1, 1 and 8); 
a thrust reverser door (Figure 1, 9) having an aft end (Annotated Figure 1, labeled aft end), a forward end (Annotated Figure 1, labeled forward end), and an interior surface (Figure 1, 12) facing radially inward, the interior surface defining a continuous profile (The continuous profile of Figure 1, 12 through the concave, convex and downstream nozzle portion) comprising: 
a downstream nozzle portion (Annotated Figure 1, labeled downstream nozzle portion) directly adjacent to the aft end; 
a convex portion (Annotated Figure 1, labeled convex portion) directly adjacent to the downstream nozzle portion; and 
a concave portion (Annotated Figure 1, labeled concave portion) directly adjacent to the forward end and adjacent to the convex portion.
Regarding claim 2, Belbouche discloses the invention as claimed.
Belbouche further discloses wherein the convex portion is directly adjacent to the concave portion.
Regarding claim 3, Belbouche discloses the invention as claimed.
Belbouche further discloses wherein the concave portion defines a continuous concave curvature (The concave portion has a continuous concave curvature) throughout the concave portion.
Regarding claim 4, Belbouche discloses the invention as claimed.
Belbouche further discloses wherein the convex portion defines a continuous convex curvature (The convex portion has a continuous convex curvature) throughout the convex portion.
Regarding claim 5, Belbouche discloses the invention as claimed.
Belbouche further discloses wherein the continuous profile is configured to retain flow attachment of an exhaust flow (Figure 1b, 17) exiting the jetpipe when the thrust reverser door is in a deployed position (Figure 1b) (Functional Language, the continuous profile of Belbouche having the same exact shape as the instant application is capable of retaining flow attachment of an exhaust flow in the deployed position.  Also, the continuous profile being a smooth profile (no sharp corners or edges) would keep the flow over the continuous surface attached in the deployed position).
Regarding claim 6, Belbouche discloses the invention as claimed.
Belbouche further discloses wherein the continuous profile is further configured for minimizing flow separation and recirculation of the exhaust flow when the thrust reverser door is in a stowed position (Figure 1) (Functional Language, the continuous profile of Belbouche having the same exact shape as the instant application is capable of minimizing flow separation and recirculation of the exhaust flow in the stowed position. Also, the continuous profile being a smooth profile (no sharp corners or edges) would minimize flow separation and recirculation in the stowed position).
Regarding claim 10, Belbouche discloses the invention as claimed.
Belbouche further discloses wherein the downstream nozzle portion is substantially straight.
Regarding claim 11, Belbouche discloses an aircraft (Column 1, line 24-32), comprising: 
an engine assembly (The jet engine in Column 1, line 6-9); and 
a thrust reverser (The thrust reverser of Column 1, line 6-9) comprising: 
a jet pipe (Figure 1, 1 and 8); and 
a thrust reverser door (Figure 1, 9) having an aft end (Annotated Figure 1, labeled aft end), a forward end (Annotated Figure 1, labeled forward end), and an interior surface (Figure 1, 12) facing radially inward, the interior surface defining a continuous profile (The continuous profile of Figure 1, 12 through the concave, convex and downstream nozzle portion) comprising: 
a downstream nozzle portion (Annotated Figure 1, labeled downstream nozzle portion)directly adjacent to the aft end; 
a convex portion (Annotated Figure 1, labeled convex portion) directly adjacent to the downstream nozzle portion; and 
a concave portion (Annotated Figure 1, labeled concave portion) directly adjacent to the forward end and adjacent to the convex portion.
Regarding claim 12, Belbouche discloses the invention as claimed.
Belbouche further discloses wherein the convex portion is directly adjacent to the concave portion.
Regarding claim 13, Belbouche discloses the invention as claimed.
(The concave portion has a continuous concave curvature) throughout the concave portion.
Regarding claim 14, Belbouche discloses the invention as claimed.
Belbouche further discloses wherein the convex portion defines a continuous convex curvature (The convex portion has a continuous convex curvature) throughout the convex portion.
Regarding claim 15, Belbouche discloses the invention as claimed.
Belbouche further discloses wherein the continuous profile is configured to retain flow attachment of an exhaust flow (Figure 1b, 17) exiting the jet pipe when the thrust reverser door is in a deployed position (Figure 1b) (Functional Language, the continuous profile of Belbouche having the same exact shape as the instant application is capable of retaining flow attachment of an exhaust flow in the deployed position.  Also, the continuous profile being a smooth profile (no sharp corners or edges) would keep the flow over the continuous surface attached in the deployed position).
Regarding claim 16, Belbouche discloses the invention as claimed.
Belbouche further discloses wherein the continuous profile is further configured for minimizing flow separation and recirculation of the exhaust flow when the thrust reverser door is in a stowed position (Figure 1) (Functional Language, the continuous profile of Belbouche having the same exact shape as the instant application is capable of minimizing flow separation and recirculation of the exhaust flow in the stowed position. Also, the continuous profile being a smooth profile (no sharp corners or edges) would minimize flow separation and recirculation in the stowed position).
Regarding claim 20, Belbouche discloses the invention as claimed.
Belbouche further discloses wherein the downstream nozzle portion is substantially straight.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-9, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belbouche in view of Gonidec (US 5893265 as referenced in OA dated 1/21/2021).

    PNG
    media_image2.png
    388
    549
    media_image2.png
    Greyscale

Annotated Figure 23 of Gonidec (US 5893265 as referenced in OA dated 1/21/2021)

Regarding claim 7, Belbouche discloses the invention as claimed.
Belbouche does not disclose a slat coupled with the thrust reverser door, the slat defining an aft portion and a forward portion, the aft portion defining a jet pipe extension surface adjacent to and downstream of the jet pipe.
(Column 1, line 6-9) for an aircraft (Column 1, line 10-17), the thrust reverser comprising: 
a jet pipe (Figure 23, 1 and 38); and 
a thrust reverser door (Figure 23, 7) having an aft end (The aft end of Figure 23, 7), a forward end (The forward end of Figure 23, 7), 
a slat (Figure 23, 22) coupled with the thrust reverser door, the slat defining an aft portion (Annotated Figure 23, labeled aft portion) and a forward portion (Annotated Figure 23, labeled forward portion), the aft portion defining a jet pipe extension surface (The aft portion is a jet extension surface) adjacent to and downstream of the jet pipe.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Belbouche to include a slat coupled with the thrust reverser door, the slat defining an aft portion and a forward portion, the aft portion defining a jet pipe extension surface adjacent to and downstream of the jet pipe as taught by and suggested by Gonidec in order to improve the flow of the reverser thrust gases (Column 5, line 20-26) and to improve the negative pressure effect (Column 5-6, line 65-4, The modification modifies Figure 1, 8 of Belbouche to a shape of Figure 23, 38 of Gonidec and adds the vane of Gonidec to the door of Belbouche).
Regarding claim 8, Belbouche in view of Gonidec teaches the invention as claimed.
Belbouche does not disclose wherein the aft portion of the slat further defines a leading edge oriented to align with a reversed exhaust flow when the thrust reverser door is in a deployed position.
However, Gonidec teaches wherein the aft portion of the slat further defines a leading edge (The leading edge of Figure 4, 22 with respect to the reversed exhaust flow shown as an arrow in Figure 4. Column 4, line 11-14 and Column 3, line 33-35) oriented to align with a reversed exhaust flow (The reversed exhaust flow in Column 2, line 56-62 which is shown as an arrow in Figure 4) when the thrust reverser door is in a deployed position (Figure 4, The leading edge is aligned with a reversed exhaust flow in the deployed position).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Belbouche wherein the aft portion of the slat further defines a leading edge oriented to align with a reversed exhaust flow when the thrust reverser door is in a deployed position as taught by and suggested by Gonidec in order to improve the flow of the reverser thrust gases (Column 5, line 20-26) and to improve the negative pressure effect (Column 5-6, line 65-4, This is the same modification as claim 7).
Regarding claim 9, Belbouche in view of Gonidec teaches the invention as claimed.
Belbouche does not disclose wherein the forward portion of the slat defines a continuously curved profile configured to retain flow attachment of the reversed exhaust flow when the thrust reverser door is in the deployed position.
However, Gonidec teaches wherein the forward portion of the slat defines a continuously curved profile (The forward portion has a continuously curved profile) configured to retain flow attachment of the reversed exhaust flow when the thrust reverser door is in the deployed position (Functional Language, the forward portion having a smooth profile retains flow attachment).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Belbouche wherein the forward portion of the slat defines a continuously curved profile configured to retain flow attachment of the reversed exhaust flow when the thrust reverser door is in the deployed position as taught by and suggested by Gonidec in order to improve the flow of the reverser thrust gases (Column 5, line 20-26) and to improve the negative pressure effect (Column 5-6, line 65-4, This is the same modification as claim 7).
Regarding claim 17, Belbouche discloses the invention as claimed.

However, Gonidec teaches an aircraft (Column 1, line 10-17) comprising;
an engine assembly (The turbojet engine in Column 1, 6-9); and 
a thrust reverser (Column 1, line 6-9) comprising: 
a jet pipe (Figure 23, 1 and 38); and 
a thrust reverser door (Figure 23, 7) having an aft end (The aft end of Figure 23, 7), a forward end (The forward end of Figure 23, 7), 
a slat (Figure 23, 22) coupled with the thrust reverser door, the slat defining an aft portion (Annotated Figure 23, labeled aft portion) and a forward portion (Annotated Figure 23, labeled forward portion), the aft portion defining a jet pipe extension surface (The aft portion is a jet extension surface) adjacent to and downstream of the jet pipe.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Belbouche to include a slat coupled with the thrust reverser door, the slat defining an aft portion and a forward portion, the aft portion defining a jet pipe extension surface adjacent to and downstream of the jet pipe as taught by and suggested by Gonidec in order to improve the flow of the reverser thrust gases (Column 5, line 20-26) and to improve the negative pressure effect (Column 5-6, line 65-4, The modification modifies Figure 1, 8 of Belbouche to a shape of Figure 23, 38 of Gonidec and adds the vane of Gonidec to the door of Belbouche).
Regarding claim 18, Belbouche in view of Gonidec teaches the invention as claimed.
Belbouche does not disclose wherein the aft portion of the slat further defines a leading edge oriented to align with a reversed exhaust flow when the thrust reverser door is in a deployed position.
(The leading edge of Figure 4, 22 with respect to the reversed exhaust flow shown as an arrow in Figure 4. Column 4, line 11-14 and Column 3, line 33-35) oriented to align with a reversed exhaust flow (The reversed exhaust flow in Column 2, line 56-62 which is shown as an arrow in Figure 4) when the thrust reverser door is in a deployed position  (Figure 4, The leading edge is aligned with a reversed exhaust flow in the deployed position).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Belbouche wherein the aft portion of the slat further defines a leading edge oriented to align with a reversed exhaust flow when the thrust reverser door is in a deployed position as taught by and suggested by Gonidec in order to improve the flow of the reverser thrust gases (Column 5, line 20-26) and to improve the negative pressure effect (Column 5-6, line 65-4, This is the same modification as claim 17).
Regarding claim 19, Belbouche in view of Gonidec teaches the invention as claimed.
Belbouche does not disclose wherein the forward portion of the slat defines a continuously curved profile configured to retain flow attachment of the reversed exhaust flow when the thrust reverser door is in the deployed position.
However, Gonidec teaches wherein the forward portion of the slat defines a continuously curved profile (The forward portion has a continuously curved profile) configured to retain flow attachment of the reversed exhaust flow when the thrust reverser door is in the deployed position (Functional Language, the forward portion having a smooth profile retains flow attachment).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Belbouche wherein the forward portion of the slat defines a continuously curved profile configured to retain flow attachment of the reversed exhaust flow when the thrust reverser door is in the deployed position as taught by and (Column 5, line 20-26) and to improve the negative pressure effect (Column 5-6, line 65-4, This is the same modification as claim 17).

Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive. 
Applicant asserts that the term jetpipe is well known and commonly used.   Examiner respectfully disagrees.  The term “jetpipe” is not defined in Dictionary.com, Collins Dictionary, or Oxford Dictionary.  Instead, the term “jet pipe” is defined by these dictionaries.  
Applicant asserts that the Examiner uses an unreasonable interpretation of “forward end”.  Examiner respectfully disagrees.  The definition of “end” provided by Applicant from Merriam Webster states that an end is a part, so that end does not only mean a terminating end.  Likewise, Dictionary.com defines end as “a part or place at or adjacent to an extremity” and Oxford Dictionary defines end as “A final part of something, especially a period of time, an activity, or a story.”.  Like Merriam Webster, these two dictionaries define end as a part, so that end does not only mean a terminating end.  Furthermore, in the instant application, Figure 3C and 4C designate 116 as an “aft end”.  116 points to a portion of the thrust reverser, but is still considered an end.  Thus, the term “end” in the instant application can be a portion or part.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/Examiner, Art Unit 3741